Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Lorus Therapeutics reports first quarter results for fiscal year 2008 TORONTO, Oct. 15 /CNW/ - Lorus Therapeutics Inc. (Lorus), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today reported financial results for the three months ended August 31, 2007. Unless specified otherwise, all amounts are in Canadian dollars. << FIRST QUARTER HIGHLIGHTS: During the first quarter, the Company announced the following: - It had begun enrollment in a new clinical trial to determine the pharmacodynamic and pharmacokinetic effects, dose-response relationships and tolerability of GTI-2040 in patients with acute leukemia and myelodysplastic syndrome. - It had completed a proof of concept trial in Acute Myeloid Leukemia ("AML")and the expansion of its GTI-2040 development program in this indication with the initiation of a more advanced Phase II clinical trial with GTI-2040 and high dose Ara-C in patients with refractory and relapsed AML - It added four new members to its board of directors (replacing three previous directors that did not stand for re-election at the Company's annual general meeting) and that Denis Burger, co- founder and former Chairman of Trinity Biotech plc, and past Chairman, CEO and director of AVI Biopharma Inc. would be the new Chairman of the Board of Directors for the Company; - It completed a plan of arrangement and corporate reorganization that resulted in gross proceeds of $8.5 million subject to a post closing adjustment and an escrow amount of $600 thousand. The company estimates net proceeds from this non-dilutive financing will be approximately $7.0 million >> "I am very encouraged by the achievements we made in this quarter, we focused our product profile and strengthened our board and financial position," said Dr. Aiping Young, president and CEO of Lorus. "I am pleased to be working with a Lorus team that is very focused on making scientific and corporate advancements all with the aim of enhancing shareholder value." FINANCIAL RESULTS Operating net loss for the period, before the gain on sale of shares associated with the completion of the Arrangement decreased to 25% to $2.1 million or $0.01 per share in the first three month ended August 31, 2007 compared to $2.8 million or $0.01 per share in the same period last year. The decrease in net loss in 2007 compared with 2006 is primarily due to lower research and development costs as discussed below. As a result of the Arrangement, the Company recognized a gain on the sale of the shares of Old Lorus to the Investor of approximately $6.1 million.
